Rule 1930.1. Form of Caption. Confidential Information and Confidential
Documents. Certification.

                                          ***

      (b)    Unless public access is otherwise constrained by applicable authority, any
             attorney, or any party if unrepresented, who files a document pursuant to
             these rules with the prothonotary’s office shall comply with the requirements
             of Sections 7.0 and 8.0 of the Case Records Public Access Policy of the
             Unified Judicial System of Pennsylvania (Policy) including a certification of
             compliance with the Policy and, as necessary, a Confidential Information
             Form[, unless otherwise specified by rule or order of court,] or a
             Confidential Document Form in accordance with the Policy.

       [Note]Comment:         Applicable authority includes but is not limited to
statute, procedural rule, or court order. The Case Records Public Access Policy
of the Unified Judicial System of Pennsylvania (Policy) can be found on the
website of the Supreme Court of Pennsylvania at https://www.pacourts.us/public-
records. Sections 7.0(D) and 8.0(D) of the Policy provide that the certification
shall be in substantially the following form:

             I certify that this filing complies with the provisions of the
             Case Records Public Access Policy of the Unified Judicial
             System of Pennsylvania that require filing confidential
             information and documents differently than non-confidential
             information and documents.

       The Confidential Information Form and the Confidential Document Form
can be found at https://www.pacourts.us/public-records.[ In lieu of the
Confidential Information Form, Section 7.0(C) of the Policy provides for a
court to adopt a rule or order permitting the filing of a document in two
versions, a “Redacted Version” and an “Unredacted Version.”]